Detailed Action
Allowable Subject Matter
Claims 20 & 37 are allowed.  Claims 20 and 37 recite that the leading edge sheath must have a core that is perforated along its outer portion and latticed in interior portions.  Latticed core regions in turbine blades exist.  But the prior art does not teach such latticed cores then having a sheath that is electroformed onto them, such that structurally the sheath and latticed core would become a plated entity (as distinct from an adhesively bonded entity) and further than this sheath would have a thickened section extending partially around the trailing edge of the core but still allow an exposed portion that would be adhesively bonded to the main blade body.  
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726